DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-6 are pending in this amended application.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Asai, US Pub 2008/0243931 in view of Taima, US Pub 2019/0163420.
            As to claims 1, 5-6 [independent], Asai teaches an image processing apparatus comprising [fig. 1, element 20; abstract, 0031]: 
            one or more memories [fig. 1, element 22-23; 0033, 0035-0036]; and 
            one or more processors [fig. 1, element 21; 0033-0034] that execute a set of instructions to [fig. 1, element 21; 0033-0034 Asai teaches that the processor 21 transmit instructions to respective components of the printer 20 to execute assigned tasks]: 
fig. 1, element 30; abstract, 0031, 0047, 0050-0051  Asai teaches that the printer 20 receive print job from the computer 30 corresponding to the information processing apparatus]; 
            store the received print job in a storage device in association with identification information about a user [fig. 2, steps 205, 210, 215 & figs. 6-7; 0003, 0012, 0059, 0105-0110 Asai teaches that the printer 20 has received print job and stored in the memory associated with the user identification information]; 
             perform a log-in process of the user [0004, 0051, 0124  Asai teaches that the printer authenticates the user]; and
             execute collectively a plurality print jobs stored in association with the identification information about the user according to designation of an object for executing the plurality of print jobs [fig. 2, steps 205, 210, 215 & figs. 5-7 and fig. 13, steps 540-560; 0003, 0012, 0059, 0105-0110   Asai teaches that the printer 20 has received print job(s) and stored in the memory associated with the user identification information, and then user has selected the objects 701, 801 (i.e. print job ID and “print option”) without selecting the print job(s) itself, and the processor 21 executed the printing process on one or more than one print data/job associated with the object 701], 
             Asai doesn’t teach wherein, in a case where the plurality of print jobs include a first print job which requires a user input operation and a second print job which does not require a user input operation and has been received after receiving the first print job, an execution of the second print job is started according to the designation of the object, and an execution of the first print job is started after starting the second print job.
figs. 3a, 4; 0028, 0063-0066  Taima teaches that the in case when the multiple print jobs (see fig. 3a) includes first type print job requires user’s secret information to be inputted in order to print that selected print job to be printed] and a second print job which does not require a user input operation and has been received after receiving the first print job [figs. 3a, 4; 0028, 0063-0066  Taima teaches that the in case when the multiple print jobs (see fig. 3a) includes second type print job which doesn’t require user’s secret information to be inputted in order to print that selected print job to be printed], an execution of the second print job is started according to the designation of the object, and an execution of the first print job is started after starting the second print job [figs. 3a, 4; 0028, 0063-0066  Taima teaches that the in case when the multiple print jobs (see fig. 3a) includes second type print job which doesn’t require user’s secret information to be inputted in order to print that selected print job to be printed, and can be printed before the first type of print job].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Taima teaching to execute normal print job(s) and secure print jobs of the user stored together to modify Asai’s teaching to authenticate the user for first type of job and execute normal printing for second type of print jobs doesn’t require input user’s credential again and obtains an operation instruction to instruct the printer to perform the image forming process, when receives a predetermined authentication operation regarding approval of reception of the operation instruction. The printer changes the limit setting based on the obtained 
 
             As to claim 2 [dependent from claim 1], Asai teaches wherein the one or more processors further execute the set of instructions to start to execute the second print job [fig. 2, steps 220, 225, 230; 0086-0088  Asai teaches that the processor executed the second print job as the normal print job], and then display a screen for receiving the user input operation for the first print job [figs. 5, 9; 0112-0121 Asai teaches that the processor 21 caused the display 24 to pop up screen for the logged in user to input at least the password to execute the printing processes on the first print job(s)].              As to claim 3 [dependent from claim 1], Asai teaches wherein the user input operation includes a password input operation[figs. 5, 9; 0112-0121 Asai teaches that the processor 21 caused the display 24 to pop up screen for the logged in user to input at least the password to execute the printing processes on the first print job(s)]. 
5.        Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asai, US Pub 2008/0243931 in view of Taima, US Pub 2019/0163420 and Maki, US Pub 2014/0211240.
            As to claim 4 [dependent from claim 1], Asai and Taima don’t teach wherein, in the case where the object is designated, the control is not performed when a print job stored in association with identification information about a user other than the authenticated user is being executed.
            Maki teaches wherein, in the case where the object is designated, the control is not performed when a print job stored in association with identification information about a user other than the authenticated user is being executed [figs. 5a-b, 7a-c, 8; 0124-0127  Maki teaches that the processor 205 executed the second print job process corresponding to the logged in user who performed normal printing on the selected print job(s) without selecting the object items as shown in figs.5a-b i.e. not selecting the element 6004, because if the user is logged in user is guest user, then he/she doesn’t require to select the object items 6002-6004 as shown in figs.5a-b to again input operation which is inputting user name and password].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Maki teaching to execute normal print job(s) stored with secure print jobs to modify Asai and Taima’s teaching to authenticate the user first and execute the print jobs without prompting user to input user’s credential again and allowing user to use user-selected function even if user is not authenticated when determines that user-selected function does not require user authentication again. The suggestion/motivation for doing so would have been .

Response to Arguments
6.         Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Conclusion
7.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HARIS SABAH/Examiner, Art Unit 2674